 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESSE FRANCIS MILLER, SR.,                       No. 2:17-CV-0759-KJM-DMC
12                      Plaintiff,
13           v.                                        ORDER
14    DEPARTMENT OF VETERANS
      AFFAIRS,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding pro se, brings this civil action. No opposition to the

19   pending motion for summary judgment has been filed. Therefore, pursuant to Eastern District of

20   California Local Rule 230(c), the hearing scheduled for August 7, 2019, at 10:00 a.m. before the

21   undersigned in Redding, California, is hereby taken off calendar and the matter is submitted on

22   the record and briefs without oral argument. Defendant’s request for approval of telephonic

23   appearance on August 7, 2019, is denied as unnecessary.

24                 IT IS SO ORDERED.

25   Dated: August 5, 2019
                                                          ____________________________________
26                                                        DENNIS M. COTA
27                                                        UNITED STATES MAGISTRATE JUDGE

28
                                                      1
